    Case: 1:20-cv-00217-HEA Doc. #: 15 Filed: 01/07/21 Page: 1 of 2 PageID #: 104




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                          )
                                                         )
                   Plaintiff,                            )
                                                         )
            v.                                           )           No. 1:20-CV-217 HEA
                                                         )
    GOVERNOR OF MISSOURI, et al.,                        )
                                                         )
                   Defendants.                           )

                             OPINION, MEMORANDUM AND ORDER

        This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

When the Court dismissed this action on December 15, 2020, the Court stated that an appeal would

not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

        Further, plaintiff has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one-hundred (100) lawsuits in this Court, which is an abuse

of the judicial process. As of this date, twelve (12) of his lawsuits have been dismissed as frivolous,

malicious and/or for failure to state a claim.1 See 28 U.S.C. § 1915. Plaintiff’s motion to proceed

in forma pauperis on appeal will be denied.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on appeal

[Doc. #10] is DENIED.




1
 Engel v. Governor of Missouri, No. 1:20-cv-217 HEA (E.D.Mo); Engel v. Jefferson County Sheriff’s Dept., No. 4:20-
cv-1226 MTS (E.D.Mo); Engel v. Missouri Courts; No. 4:20-cv-1258 SPM (E.D.Mo); Engel v. St. Louis Sheriff’s
Dept., No. 4:20-cv-1639 NCC (E.D.Mo); Engel v. MODOC, No. 4:20-cv-1668 RWS (E.D.Mo); Engel v. Missouri
Dept. of Corr., 4:20-cv-1430 AGF (E.D.Mo); Engel v. Corizon, No. 4:20-cv-1695 NAB (E.D.Mo); Engel v. ERDCC,
No. 4:20-cv-1739 JMB (E.D.Mo); Engel v. Probation & Parole, No. 4:20-cv-1740 DDN (E.D.Mo); Engel v. United
States of America, No. 4:20-cv-1742 MTS (E.D.Mo); Engel v. ERDCC, No. 4:20-cv-1810 CDP (E.D.Mo); Engel v.
Corizon, No. 4:20-cv-1812 NAB (E.D.Mo).
 Case: 1:20-cv-00217-HEA Doc. #: 15 Filed: 01/07/21 Page: 2 of 2 PageID #: 105




        IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505.00 filing fee for filing an appeal. Plaintiff is instructed

to make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his prison identification number; (3) the case number; and (4) that the remittance is

for the appeal of the instant action.

        IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

        Dated this 7th day of January, 2021.




                                                       HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                                    2
